Citation Nr: 1827105	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to April 1980 and February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his diagnosed sleep apnea was either caused or aggravated by his service connected PTSD.  A private physician in November 2011 indicated that the Veteran's PTSD contributes to his sleep apnea.  A VA examiner in October 2012 concluded that it is less likely as not that sleep apnea is due to PTSD.  Both opinions are conclusive in nature and do not provide any rationale.  Further, the VA examiner does not comment on the theory of aggravation.  See 38 C.F.R. § 3.310 (providing that secondary service connection is warranted on the basis of causation - e.g. a service-connected disability causing additional disability, or aggravation - e.g. a service-connected disability permanently aggravating another disability.)  Further opinion is needed.   

Accordingly, the case is REMANDED for the following action:

1. If he is still available, forward the e-file to the VA examiner who performed the October 2012 evaluation of the Veteran and ask that he submit an additional addendum statement indicating the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected PTSD has either (a) caused or (b) aggravated (meaning chronically worsened) his sleep apnea.  The examiner should comment on the private physician's November 2011 conclusion as well the statements of the Veteran.   

If the examiner is unavailable, schedule the Veteran for a new exam.  

To facilitate providing this additional comment, it is imperative the designated examiner review the e-file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the e- file) for the relevant medical and other history. This review includes considering this remand.

2. Upon completion of this additional development, readjudicate the claim in light of this additional evidence. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




